Citation Nr: 1302878	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left varicocele, status post internal spermatic vein ligation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from October 1980 to February 1983, with a verified period of inactive duty for training (INACDUTRA) from January 1981 to May 1981.  He also served on active duty in the United States Army from February 1983 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

Evidence of record demonstrates that the Veteran incurred residuals of a left varicocele after sustaining a groin injury during active duty for training in June 1982.


CONCLUSION OF LAW

Residuals of a left varicocele were incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran is claiming entitlement to service connection for residuals of a left varicocele, status post internal spermatic vein ligation.  He asserted that he injured his testicles during service in the summer of 1982 during "summer camp."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA generally means full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2002).  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service personal records demonstrated that the Veteran enlisted in the United States Army Reserves in October 1980.  A DD Form 214 of record verified that he served on active duty for training from January 1981 to May 1981.  The Veteran then decided to enlist in active duty service. 

In a November 1982 Army enlistment examination report, the Veteran was deemed clinically normal.  However, in a November 1982 Report of Medical History showed that the Veteran reportedly experienced swelling of his left testicle approximately six months before the examination.  The Veteran did not describe the circumstances giving rise to the injury but reported that a private urologist, Dr. S., treated him.  Complete records associated with that identified private treatment provider were not available for review.  The Veteran reported that they were disposed of after several years during his December 2008 hearing before the RO.

A March 1, 1983 clinical record demonstrates that the Veteran reported pain associated with a left varicocele.  He also reported that he previously missed three weeks of work as a civilian due to the same or similar pain.  The diagnosis was left varicocele.  The examiner determined that the Veteran's left varicocele was "currently asymptomatic," and concluded that the Veteran was able to train.

According to a March 21, 1983 treatment report, the Veteran reported that he was instructed to return for treatment if symptoms associated with his left varicocele worsened.  He was referred to a urology clinic for consultation.  On March 22, 1983, the Veteran reported pain, without swelling, of his left varicocele, and that he was unable to train.  After a physical examination, the diagnosis was left varicocele, painful by report.  The examiner opined that the Veteran's left varicocele existed prior to his active duty service and recommended that the Veteran be discharged.

On March 23, 1983, the Veteran was placed on profile while he underwent a medical board discharge.  His assignment limitations included no crawling, stooping, running, jumping, marching, or standing for long periods.  He was also prohibited from engaging in strenuous physical activity, handling heavy materials, no overhead work, and no pull-ups or push-ups.

An April 6, 1983 Medical Board examination demonstrated that the Veteran had a painful "right" varicocele.  In a contemporaneous Report of Medical History, the Veteran reiterated that he had a varicocele and that a private urologist, Dr. S., originally treated him.  An April 6, 1983 Medical Board Proceedings report showed that the Veteran had a painful left varicocele, summarized as varicose veins in the scrotum.  The Veteran was found to be medically unfit for further military service.  His painful left varicocele was noted not to be in the line of duty, to exist prior to service (EPTS), not to cause incident to service, to exist prior to entry on active duty, and not to be aggravated by active duty.  Ultimately, the Veteran was deemed unqualified for further military service and was discharged.  The service records file included a June 1983 operative note from Saint John's Medical Center which reflected a diagnosis of left varicocele and detailed that the Veteran underwent internal spermatic vein litigation. 

In his July 2006 claim, the Veteran reported that he had a groin injury with residuals when he was at "summer camp" while in the Army Reserves.

In a July 2007 VA genitourinary examination report, the Veteran indicated that he had injured both of his testicles in service and had swollen testicles.  He further reported that he underwent surgery on the left testicle after a medical discharge from service.  After reviewing the claims file and examining the Veteran, the VA examiner diagnosed "condition after operation on left testicle after trauma to both testicles in service".  Ultrasound of the scrotum at that time was noted to reveal normal vascularity, small hydrocele, and left varicocele. 

In an August 2007 rating decision, the RO denied entitlement to service connection for residuals of a left varicocele, status post internal spermatic vein ligation.  It was noted that his disability existed prior to service and was not aggravated beyond the natural progression of the condition.  

In his August 2007 notice of disagreement and an April 2008 statement, the Veteran asserted that the injury to his left "vericoocleo" occurred in the line of duty during reserve service "summer camp" in 1982 at Fort McCoy.  

Records from the Social Security Administration associated with the record in April 2008 did not include any information pertaining to the current matter on appeal. 

During the December 2008 RO hearing, the Veteran testified that he injured his groin during reserve service at summer camp when he "got hung up by the testicles by a temp rope" while moving some equipment.  He reported that he was seen by his unit's medic on the scene and told he would be "alright".  He indicated that he later had problems with swollen testicles and underwent surgery in 1983.  The Veteran further commented that he was not still having problems with his testicle after surgery and had no pain or swelling at that time.  

In October 2011, the Board remanded this matter to obtain documentation associated with the Veteran's pay stubs from 1982 and the accumulation of retirement points in order to aid in verifying whether the Veteran was performing military duty at the time of his alleged groin injury in the summer of 1982.  While a February 2012 memorandum showed that the Veteran's accumulative retirement points during reserve service were unavailable for review, the Veteran's pay stubs for the year 1982 were provided by the Defense Finance and Accounting Service (DFAS) and associated with the record.  In particular, a June 1982 military pay voucher contained notations including "Fort IG Mechanized AT/ADT Pay System" and "authority for training" as well as detailed that the Veteran was paid for 16 days of work.

After a thorough review of the evidence of record, the Board concludes that service connection for residuals of a left varicocele, status post internal spermatic vein ligation, is warranted.  As an initial matter, the Board resolves all reasonable doubt in the Veteran's favor and finds that he was serving a period of ACDUTRA at the time of his asserted groin injury in June 1982.  The data shown on the June 1982 military pay voucher, the Veteran's repeated assertions of injuring his groin during "summer camp", and the notation contained the November 1982 Report of Medical History that the Veteran experienced swelling of his left testicle approximately six months before all properly dovetail with the Board's determination.    

The Board also finds the Veteran's testimony to be competent and credible as to experiencing a groin injury and residuals of that injury since the period of ACDUTRA in June 1982.  Layno v. Brown, 6 Vet. App. 465, 469-70; Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran's reported groin injury residuals were subsequently determined to be a painful left varicocele on examination.  In addition, after reviewing the claims file and examining the Veteran, the July 2007 VA examiner linked the Veteran's current condition to his credibly asserted in-service groin injury, listing a diagnosis of "condition after operation on left testicle after trauma to both testicles in service" in his report.  Ultrasound of the scrotum at that time also clearly revealed findings of left varicocele. 

In view of the totality of the evidence, including the Board's determination that the Veteran was serving a period of ACDUTRA in June 1982, the current findings of left varicocele, the conclusion of the VA examiner in the July 2007 VA genitourinary examination report, and the Veteran's competent and credible reports of an in-service groin injury with residuals of pain and swelling during service in June 1982, the Board finds that residuals of a left varicocele were incurred in or due to his active service.  Accordingly, there is a competent and credible basis to conclude that the Veteran's residuals of a left varicocele, status post internal spermatic vein ligation, were incurred in or due to his active service.  38 C.F.R. §§ 3.6, 3.303.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a left varicocele, status post internal spermatic vein ligation, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


